                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 1 of 29. PageID #: 152




                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                         NORTHERN DISTRICT OF OHIO

                                                                                              Bridal Expressions LLC,                      Case No. 1:20-cv-00833-SO

                                                                                                                 Plaintiff,                Hon. Solomon Oliver, Jr.

                                                                                              v.                                           DEFENDANT OWNERS
                                                                                                                                           INSURANCE COMPANY’S
                                                                                              Owners Insurance Company,                    MEMORANDUM IN SUPPORT OF
                                                                                                                                           MOTION TO DISMISS OR,
                                                                                                                 Defendant.                ALTERNATIVELY, TO STRIKE
                                                                                                                                           NATIONWIDE CLASS ACTION
                                                                                                                                           ALLEGATIONS
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933
                                                                                                      Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 2 of 29. PageID #: 153




                                                                                                                                                TABLE OF CONTENTS


                                                                                              TABLE OF AUTHORITIES ......................................................................................................... iii
                                                                                              BRIEF STATEMENT OF THE ISSUES TO BE DECIDED ....................................................... vi
                                                                                              INTRODUCTION ...........................................................................................................................1
                                                                                              BACKGROUND .............................................................................................................................1
                                                                                              I.        Plaintiff Seeks Coverage Under an Insurance Policy Based on the Existence of the
                                                                                                        COVID-19 Pandemic ...........................................................................................................1
                                                                                              II.       The Insurance Policy............................................................................................................3
                                                                                                        A.         The Policy’s Coverage Provision.............................................................................3
                                                                                                        B.         The Policy’s Exclusions ...........................................................................................5
                                                                                              ARGUMENT ...................................................................................................................................6
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              I.        Plaintiff’s Complaint Fails to State a Claim Under Rule 12(b)(6) ......................................6
                                                                                                        A.         Under Ohio Law, Plaintiff Is Not Entitled to Coverage Under the Policy ..............7
                                                                                                                   1.         There is No Direct Physical Loss to Covered Property And Thus No
                                                                                                                              Business Income or Extra Expense Coverage .............................................7
                                                                                                                   2.         Plaintiff Has Not Adequately Alleged a “Suspension” of Business ..........10
                                                                                                                   3.         The Lack of a Virus Exclusion Has No Bearing On Whether Plaintiff is
                                                                                                                              Entitled to Coverage ..................................................................................11
                                                                                                        B.         Allowing Plaintiff to Amend Its Complaint Would be Futile Because the Policy’s
                                                                                                                   Exclusions Would Bar Coverage Anyway ............................................................12
                                                                                              II.       Even If Plaintiff’s Claim Survives on an Individual Basis, the Nationwide Class
                                                                                                        Allegations Should be Stricken ..........................................................................................13
                                                                                                        A.         Legal Framework ...................................................................................................13
                                                                                                                   1.         Rule 23’s Class Certification Standards ....................................................13
                                                                                                                   2.         Rule 12(f)’s Motion to Strike Standards ....................................................14
                                                                                                        B.         Plaintiff’s Class Definition Would Require This Court to Engage in a Claim-by-
                                                                                                                   Claim Review, Examining the Terms of Each Policy, the Differing Interpretations
                                                                                                                   of The Differing Terms Under Each State’s Law, the Effect of the Various
                                                                                                                   Governmental Orders Under Each State’s Law That May Apply, and the Damages
                                                                                                                   Alleged by Each Policyholder ...............................................................................15
                                                                                                                   1.         The Policies’ Varying Terms Present Individualized Issues .....................16

                                                                                                                                                                   i
                                                                                                      Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 3 of 29. PageID #: 154




                                                                                                                   2.         Varying State Law Interpretations of Threshold Coverage Issues, Such as
                                                                                                                              What Qualifies as a “Direct Physical Loss,” Present Individualized
                                                                                                                              Issues ..........................................................................................................17
                                                                                                                   3.         Varying State Law Interpretations of Each of the Policies’ Many Exclusions
                                                                                                                              Will Present a Multitude of Individualized Issues .....................................18
                                                                                                                   4.         Varying Fact Issues Necessary to Invoke Coverage Will Require a Claim-
                                                                                                                              by-Claim Review .......................................................................................19
                                                                                                        C.         These Individualized Issues Preclude Class Certification .....................................19
                                                                                              CONCLUSION ..............................................................................................................................20
                                                                                              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(f) ..............................................21
                                                                                              CERTIFICATE OF SERVICE ......................................................................................................22
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                                     ii
                                                                                                     Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 4 of 29. PageID #: 155




                                                                                                                                             TABLE OF AUTHORITIES
                                                                                              Cases
                                                                                              Am. W. Door & Trim v. Arch Speciality Ins. Co.,
                                                                                                No. 15-00153 BRO, 2015 U.S. Dist. LEXIS 34589 (C.D. Cal. Mar. 18, 2015)....................... 20
                                                                                              American States Ins. Co. v. Koloms,
                                                                                                687 N.E.2d 72 (1997)................................................................................................................ 18
                                                                                              Ashcroft v. Iqbal,
                                                                                                556 U.S. 662 (2009) .............................................................................................................. 6, 10
                                                                                              Bassett v. Nat’l Collegiate Athletic Ass’n,
                                                                                                528 F.3d 426 (6th Cir. 2008) ................................................................................................ 6, 12
                                                                                              Bituminous Cas. Corp. v. Sand Livestock Sys.,
                                                                                                728 N.W.2d 216 (Iowa 2007) ................................................................................................... 18
                                                                                              Black v. Columbus Pub. Sch.,
                                                                                                No. 2:96-CV-326, 2007 U.S. Dist. LEXIS 68672 (S.D. Ohio Sept. 17, 2007)............................ 9
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Boyer v. Diversified Consultants, Inc.,
                                                                                                306 F.R.D. 536 (E.D. Mich. 2015) ........................................................................................... 15
                                                                                              CBST Acquisition, LLC v. PNC Bank, N.A.,
                                                                                                No. 1:19-cv-06, 2019 U.S. Dist. LEXIS 105662 (S.D. Ohio June 25, 2019) ............................. 6
                                                                                              Chicago Title Ins. Co. v. Huntington Nat’l Bank,
                                                                                                719 N.E.2d 955 (Ohio 1999)....................................................................................................... 7
                                                                                              Cincinnati Specialty Underwriters Ins. Co. v. Larschied,
                                                                                                2014-Ohio-4137 (Ohio Ct. App. 2014)................................................................................. 7, 11
                                                                                              Florists Mut. Ins. Co. v. Ludy Greenhouse Manufacturing Corp.,
                                                                                                521 F. Supp. 2d 661 (S.D. Ohio 2007) ..................................................................................... 18
                                                                                              Gawry v. Countrywide Home Loans, Inc.,
                                                                                                640 F. Supp. 2d 942 (N.D. Ohio 2009)..................................................................................... 16
                                                                                              Glazer v. Reimer Law Co.,
                                                                                                No. 1:09-cv-1262, 2019 U.S. Dist. LEXIS 25151 (N.D. Ohio Feb. 15, 2019)......................... 14
                                                                                              Gooch v. Life Invs. Ins. Co. of Am.,
                                                                                                672 F.3d 402 (6th Cir. 2012) .................................................................................................... 14
                                                                                              Hartman v. Acton,
                                                                                                Case No. 2:20-cv-01952-ALM (S.D. Ohio) ......................................................................... 9, 12
                                                                                              Hastings Mut. Ins. Co. v. Mengel Dairy Farms, Inc.,
                                                                                                No. 5:19-cv-1728, 2020 U.S. Dist. LEXIS 9007 (N.D. Ohio May 19, 2020) .......................... 10
                                                                                              Jim White Agency Co. v. Nissan Motor Corp.,
                                                                                                126 F.3d 832 (6th Cir. 1997) ...................................................................................................... 7
                                                                                              Kennedy v. Cleveland,
                                                                                                797 F.2d 297 (6th Cir. 1986) .................................................................................................... 14

                                                                                                                                                                 iii
                                                                                                      Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 5 of 29. PageID #: 156




                                                                                              Lawson v. Life of the S. Ins. Co.,
                                                                                                286 F.R.D. 689 (M.D. Ga. 2012) .............................................................................................. 19
                                                                                              Loreto v. The Procter & Gamble Co.,
                                                                                                No. 1:09-cv-815, 2013 U.S. Dist. LEXIS 162752 (S.D. Ohio Nov. 15, 2013) ........................ 14
                                                                                              Mastellone v. Lightning Rod Mut. Ins. Co.,
                                                                                               884 N.E.2d 1130 (Ohio Ct. App. 2008) ............................................................................. iv, 8, 9
                                                                                              Mellin v. Northern Security Ins. Co.,
                                                                                               167 N.H. 554 (2015) ................................................................................................................. 18
                                                                                              O’Shea v. Littleton,
                                                                                                414 U.S. 488 (1974) .................................................................................................................. 13
                                                                                              Ohayon v. Safeco Ins. Co.,
                                                                                                747 N.E.2d 206 (Ohio 2001)....................................................................................................... 7
                                                                                              Oom v. The Michaels Cos.,
                                                                                                No. 1:16-cv-257, 2017 U.S. Dist. LEXIS 112113 (W.D. Mich. July 19, 2017)................. 14, 15
                                                                                              Palmer v. Harris,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                No. 1:18-cv-225, 2018 U.S. Dist. LEXIS 197837 (N.D. Ohio Nov. 20, 2018).................... 6, 10
                                                                                              Pilgrim v. Universal Health Card, LLC,
                                                                                                660 F.3d 943 (6th Cir. 2011) ........................................................................................ 14, 15, 19
                                                                                              Progressive Health & Rehab Corp v. Quinn Med., Inc.,
                                                                                                323 F.R.D. 242 (S.D. Ohio 2017) ....................................................................................... 14, 15
                                                                                              Rehberger v. Honeywell Int’l, Inc.,
                                                                                                No. 3:11-0085, 2011 U.S. Dist. LEXIS 19616 (M.D. Tenn. Feb. 28, 2011) ............................ 15
                                                                                              Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc.,
                                                                                                863 F.3d 460 (6th Cir. 2017) .................................................................................................... 14
                                                                                              State Farm Ins. Co. v. Peda,
                                                                                                2005-Ohio-3405 (Ohio Ct. App. 2005)..................................................................................... 12
                                                                                              Thomas v. Equifax Info. Servs., LLC,
                                                                                                No. 3:19-cv-286, 2020 U.S. Dist. LEXIS 73344 (S.D. Ohio Apr. 27, 2020) ............................. 6
                                                                                              Troy Stacy Enters., Inc. v. The Cincinnati Ins. Co.,
                                                                                                Case No. 1:20-cv-00312-MWM (S.D. Ohio) ............................................................................. 2
                                                                                              Uniroyal, Inc. v. Home Ins. Co.,
                                                                                                707 F. Supp. 1368 (E.D.N.Y. 1988) ......................................................................................... 17
                                                                                              Universal Image Prods, Inc. v. Chubb Corp.,
                                                                                                703 F. Supp. 2d 705 (E.D. Mich. 2010).................................................................................... 18
                                                                                              Universal Image Prods. v. Fed. Ins. Co.,
                                                                                                475 F. App’x 569 (6th Cir. 2012) ............................................................................................... 9
                                                                                              Wal-Mart v. Dukes,
                                                                                               564 U.S. 338 (2011) ...................................................................................................... 13, 17, 20


                                                                                                                                                                  iv
                                                                                                      Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 6 of 29. PageID #: 157




                                                                                              Ward Gen. Ins. Servs., Inc. v. Employers Fire Ins. Co.,
                                                                                               114 Cal. App. 4th 548 (2003) .................................................................................................... 11
                                                                                              Watson v. Travelers Indem. Co.,
                                                                                               2005 Mich. App. LEXIS 917 (Mich. Ct. App. April 12, 2005)................................................ 18
                                                                                              Wilkie v. Auto-Owners Ins. Co.,
                                                                                                664 N.W.2d 776 (Mich. 2003) .................................................................................................. 18
                                                                                              World, L.L.C. v. Atlas Choice Corp.,
                                                                                               No. 1:15cv24, 2015 U.S. Dist. LEXIS 65215 (N.D. Ohio May 18, 2015) ............................... 14
                                                                                              Young v. Nationwide Mut. Ins. Co.,
                                                                                                693 F.3d 532 (2012) .................................................................................................................. 13

                                                                                              Statutes
                                                                                              15 U.S.C. § 1012(b) ...................................................................................................................... 17

                                                                                              Rules
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Local Rule 23.1(c) ........................................................................................................................ 13
                                                                                              Federal Rule of Civil Procedure Rule 12(b)(6)............................................................................... 6
                                                                                              Federal Rule of Civil Procedure 12(f) ...................................................................................... 6, 13
                                                                                              Federal Rule of Civil Procedure Rule 23 .......................................................................... 13, 15, 20

                                                                                              Other Authorities
                                                                                              10A COUCH ON INS. § 148:46 (3d ed. 1998) ................................................................................... 8
                                                                                              CDC Reopening Guidance for Cleaning and Disinfecting (4/28/2020).............................................. 9




                                                                                                                                                                    v
                                                                                                     Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 7 of 29. PageID #: 158




                                                                                                               BRIEF STATEMENT OF THE ISSUES TO BE DECIDED

                                                                                              I.      Plaintiff’s Complaint seeks coverage under an insurance policy that requires the insured to
                                                                                                      have suffered “direct physical loss of or damage to” Covered Property. The first issue to
                                                                                                      be decided is whether the Complaint’s conclusory statement that “COVID-19 caused direct
                                                                                                      physical loss and damage to Plaintiff’s . . . Covered Properties,” without any additional
                                                                                                      factual detail, is sufficient to state a claim upon which relief can be granted.

                                                                                                      Owners Answers: No. To obtain coverage under a policy requiring “direct physical loss”
                                                                                                      under Ohio law, the damage must physically affect the structural integrity of covered
                                                                                                      property, and it must permanently affect the structural integrity of covered property. See
                                                                                                      Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio Ct. App. 2008).
                                                                                                      Plaintiff has not alleged any facts supporting such damage, and Plaintiff’s legal conclusions
                                                                                                      need not be accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                                                              II.     To obtain Business Income and Extra Expense Coverage under the Policy—as Plaintiff
                                                                                                      seeks to do—Plaintiff’s losses must also have resulted from a “necessary suspension” of
                                                                                                      operations. The second issue to be decided is whether the Complaint’s conclusory
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                      statement that COVID-19 “caus[ed] a necessary suspension of operations,” without any
                                                                                                      additional factual detail, is sufficient to state a claim upon which relief can be granted.

                                                                                                      Owners Answers: No. “Courts interpreting the term ‘necessary suspension’ in an
                                                                                                      insurance policy have overwhelmingly held that the term requires a complete cessation,
                                                                                                      even if temporary, as opposed to a mere slowing down of business before coverage is
                                                                                                      triggered.” Hastings Mut. Ins. Co. v. Mengel Dairy Farms, Inc., No. 5:19-cv-1728, 2020
                                                                                                      U.S. Dist. LEXIS 9007, at *15-16, 18 (N.D. Ohio May 19, 2020) (Pearson, J.). Plaintiff
                                                                                                      has not alleged any facts supporting such damage, and Plaintiff’s legal conclusions need
                                                                                                      not be accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                                                              III.    The third issue to be decided is whether—in the event Plaintiff’s individual claims are
                                                                                                      permitted to go forward—this Court should strike Plaintiff’s nationwide class allegations.

                                                                                                      Owners Answers: Yes. Were this Court to certify the class proposed by Plaintiff, the
                                                                                                      Court would have to examine in detail the terms and exclusions of each policy (which differ
                                                                                                      in many instances), how each different state has interpreted the terms and exclusions of
                                                                                                      each policy (which differs in many instances), and whether the underlying facts alleged by
                                                                                                      each putative class member entitled that class member to relief (which will differ in many
                                                                                                      instances). These “fact-driven individualized inquir[ies] into each putative class
                                                                                                      member’s” insurance policy, analyzed under each state’s different interpretation of that
                                                                                                      policy, “obviously run[] contrary to the class action purpose of utilizing common evidence
                                                                                                      to efficiently adjudicate disputes.” See Gawry v. Countrywide Home Loans, Inc., 640 F.
                                                                                                      Supp. 2d 942, 954 (N.D. Ohio 2009) (Polster, J.)




                                                                                                                                               vi
                                                                                                    Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 8 of 29. PageID #: 159




                                                                                                                                       INTRODUCTION

                                                                                                      Plaintiff Bridal Expressions LLC operates a store in Mentor, Ohio that provides wedding

                                                                                              dresses, tuxedos, and formal wear to its customers. In light of the Ohio Director of Health’s Stay

                                                                                              Safe Order relating to the COVID-19 pandemic (the “COVID-19 Order”), Plaintiff claims that it

                                                                                              was forced to close its doors (which presumably reopened when Ohio amended its COVID-19

                                                                                              Order). Now, Plaintiff is attempting to represent a nationwide class in this lawsuit against its

                                                                                              property insurer, Owners Insurance Company (“Owners”), seeking coverage under its Policy.

                                                                                                      Plaintiff’s claims fail as a matter of Ohio law, are not appropriate for class action treatment,

                                                                                              and thus, should be dismissed for several reasons. First, Plaintiff has failed to allege facts that
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              support coverage under the Policy’s plain terms. The Policy requires Plaintiff to show that it

                                                                                              suffered “direct physical loss of or damage to Covered Property,” and Ohio courts are clear that a

                                                                                              showing of “direct physical loss” requires a showing of tangible, structural harm to Covered

                                                                                              Property. Plaintiff makes no such allegation and cannot do so in good faith. Second, even if

                                                                                              Plaintiff could show tangible and structural harm to its Covered Property related to the COVID-

                                                                                              19 pandemic, Plaintiff’s claim for coverage would still be barred by the Policy’s exclusions. Third,

                                                                                              Plaintiff’s nationwide class action allegations are also ripe for dismissal, or in the alternative to be

                                                                                              stricken, due to the multitude of individual factual and state-by-state specific legal issues that

                                                                                              would make class action treatment unmanageable.

                                                                                                                                        BACKGROUND

                                                                                              I.      Plaintiff Seeks Coverage Under an Insurance Policy Based on the Existence of the
                                                                                                      COVID-19 Pandemic.

                                                                                                      The factual allegations in Plaintiff’s Complaint are sparse. Plaintiff alleges that it operates

                                                                                              a store in Mentor, Ohio to “provid[e] wedding dresses, tuxedos, and other formal wear” to its

                                                                                              customers. (Compl. ¶ 1.) It further alleges that it “was forced to suspend business due to COVID-

                                                                                                                                                 1
                                                                                                    Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 9 of 29. PageID #: 160




                                                                                              19 (a.k.a. the ‘coronavirus’ or ‘SARS-CoV-2’) as well as to take necessary steps to prevent further

                                                                                              damage and minimize the suspension of business and continue operations.” (Id. ¶ 7.) Although

                                                                                              Plaintiff does not specifically allege why it closed its doors, public documents show that, effective

                                                                                              March 23, 2020, the State of Ohio’s “Stay at Home Order” went into effect. This Order required

                                                                                              that “non-essential businesses and operations must cease,” and that “all persons are required to

                                                                                              stay at home or their place of residence unless they are engaged in Essential Activities, Essential

                                                                                              Government Functions, or to operate Essential Businesses and Operations.” Bridal stores were

                                                                                              not classified as “Essential Businesses,” and so Plaintiff’s store was not able to remain physically

                                                                                              open under Ohio law.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                      Plaintiff alleges that once it closed its doors, it “submitted a claim to Defendant for loss to

                                                                                              its Covered Property caused by COVID-19,” and that Owners denied the claim that same day.1

                                                                                              (Compl. ¶¶ 23-25.) Based on this denial, and “due to the presence of COVID-19,” Plaintiff filed

                                                                                              this Complaint, joining in on the flood COVID-19 business interruption complaints filed across

                                                                                              the country,2 and raising two breach of contract and two declaratory judgment claims arising out

                                                                                              of Owners’ failure to provide Business Income and Extra Expense Coverage.

                                                                                                      Moreover, based on Plaintiff’s belief that Owners “has, on a uniform and widescale basis,

                                                                                              refused to pay, under its Business Income and Extra Expense coverages, for losses sustained due



                                                                                              1
                                                                                               Although Owners recognizes that, at this stage, it must accept all well-pleaded factual allegations
                                                                                              as true, it notes that this allegation is blatantly false. As of the time Plaintiff filed its Complaint,
                                                                                              Plaintiff had yet to file a claim, and Owners had not even considered the non-existent claim.
                                                                                              2
                                                                                                Plaintiff’s counsel, along with others, have moved to consolidate upwards of 100 such complaints
                                                                                              (including this one) before the Judicial Panel for Multidistrict Litigation. Owners opposed such
                                                                                              consolidation. (See Ex. 1, Br. in Opp. to Pet. to Transfer.) Owners further notes that in a similar
                                                                                              action filed by Plaintiff’s counsel in the Southern District of Ohio, the Defendant filed a Motion
                                                                                              to Dismiss, along with a Motion to Certify the question of whether the presence of COVID-19
                                                                                              qualifies as a “direct physical loss” to the Ohio Supreme Court, both of which remain pending See
                                                                                              Troy Stacy Enters., Inc. v. The Cincinnati Ins. Co., Case No. 1:20-cv-00312-MWM (S.D. Ohio).

                                                                                                                                                 2
                                                                                                    Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 10 of 29. PageID #: 161




                                                                                              to the presence of COVID-19” (Compl. ¶ 26), Plaintiff now seeks to represent “nationwide

                                                                                              classes” under “Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and 23(c)(4).” (Compl. ¶ 28.) These

                                                                                              putative classes consist of “[a]ll persons and entities” who (1) purchased either Business Income

                                                                                              or Extra Expense coverage in a policy issued by Owners, (2) “suffered a suspension of business

                                                                                              related to COVID-19, at the premises covered by their Owners insurance policy,” and (3) made a

                                                                                              claim for Business Income or Extra Expense coverage, but were denied. (Id.)

                                                                                              II.     The Insurance Policy.

                                                                                                      As indicated above, this case centers on an insurance policy (the “Policy”) issued by

                                                                                              Owners to Plaintiff. Plaintiff alleges that Owners “issued Policy No. 44-229-409-01 to Plaintiff
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              for a policy period of October 15, 2019 to October 15, 2020, including a Businessowners Special

                                                                                              Property Coverage Form.” (Compl. ¶ 13.) Plaintiff’s Complaint points to two provisions of the

                                                                                              Policy in support of its argument for coverage. First, Plaintiff contends that it is entitled to

                                                                                              “Business Income” coverage under the Policy. (Id. ¶ 19.) Second, Plaintiff contends that it is

                                                                                              entitled to “Extra Expense” coverage under the Policy. (Id. ¶ 20.)

                                                                                                      A.      The Policy’s Coverage Provisions.

                                                                                                      For both Business Income and Extra Expense, coverage is triggered by “direct physical

                                                                                              loss of or damage to Covered Property.” The Policy states:

                                                                                                           A. COVERAGE

                                                                                                            We will pay for direct physical loss of or damage to Covered Property[3] at
                                                                                                            the premises described in the Declarations caused by or resulting from any
                                                                                                            Covered Cause of Loss.



                                                                                              3
                                                                                                Covered Property includes the “buildings and structures at the premises described in the
                                                                                              Declarations,” as well as “Property you own that is used in your business” and that is “located in
                                                                                              or on the buildings at the described premises or in the open (or in a vehicle) within 100 feet of the
                                                                                              described premises.” (ECF No. 1-1, PageID #: 58.)

                                                                                                                                               3
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 11 of 29. PageID #: 162




                                                                                              (Policy, ECF No. 1-1, PageID #: 58.) “Covered Causes of Loss” are defined as “RISKS OF

                                                                                              DIRECT PHYSICAL LOSS unless the loss is: a. Excluded in Section B., Exclusions; or b. Limited

                                                                                              in Paragraph A.4, Limitations; that follow.” (Id. at PageID #: 59.)

                                                                                                     The “Additional Coverages” section provides, as relevant:

                                                                                                        f. Business Income

                                                                                                          We will pay for the actual loss of Business Income you sustained due to
                                                                                                          the necessary suspension of your “operations”[4] during the “period of
                                                                                                          restoration.”[5] The suspension must be caused by direct physical loss of
                                                                                                          or damage to property at the described premises . . . caused by or resulting
                                                                                                          from any Covered Cause of Loss. . . .

                                                                                                          Business Income means the: (1) Net Income (Net Profit or Loss before
                                                                                                          income taxes) that would have been earned or incurred; and (2) Continuing
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                          normal operating expenses incurred, including payroll.

                                                                                                        g. Extra Expense

                                                                                                          We will pay necessary Extra Expense you incur during the “period of
                                                                                                          restoration” that you would not have incurred if there had been no direct
                                                                                                          physical loss or damage to property at the described premises . . . caused
                                                                                                          by or resulting from a Covered Cause of Loss.

                                                                                                          Extra Expense means expense incurred:

                                                                                                             (1) To avoid or minimize the suspension of business and to continue
                                                                                                             “operations”: (a) At the described premises; or (b) At replacement
                                                                                                             premises or at temporary locations, including: (i) Relocation expenses;
                                                                                                             and (ii) Costs to equip and operate the replacement or temporary
                                                                                                             locations.

                                                                                                             (2) To minimize the suspension of business if you cannot continue
                                                                                                             “operations”.

                                                                                                             (3) (a) To repair or replace any property . . .

                                                                                              4
                                                                                               “Operations” is defined as “your business activities occurring at the described premises.” (ECF
                                                                                              No. 1-1, PageID #: 74.)
                                                                                              5
                                                                                                “Period of Restoration” is defined to mean the “period of time that: a. Begins with the date of
                                                                                              direct physical loss or damage caused by or resulting from any Covered Cause of Loss at the
                                                                                              described premises; and b. Ends on the date when the property at the described premises should
                                                                                              be repaired, rebuilt or replaced with reasonable speed and similar quality.” (Id. at PageID 74-75.)

                                                                                                                                                4
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 12 of 29. PageID #: 163




                                                                                              (Id. at PageID #: 61.)

                                                                                                     B.      The Policy’s Exclusions.

                                                                                                     The definition of “Covered Cause of Loss” refers to “Exclusions” which, under Ohio law,

                                                                                              only come into play if the Court first finds that coverage exists. As relevant to this case, the Policy

                                                                                              contains the following Exclusions:

                                                                                                          B. EXCLUSIONS

                                                                                                           1. We will not pay for loss or damage caused directly or indirectly by any
                                                                                                           of the following. Such loss or damage is excluded regardless of any other
                                                                                                           cause or event that contributes concurrently or in any sequence to the loss.

                                                                                                             a. Building Ordinance
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                               The enforcement of any ordinance or law: (1) Regulating the . . . use
                                                                                                               or repair of any property . . . .

                                                                                                             c. Governmental Action

                                                                                                               Seizure or destruction of any property by order of governmental
                                                                                                               authority. But we will pay for acts or destruction ordered by
                                                                                                               governmental authority and taken at the time of a fire to prevent its
                                                                                                               spread, if the fire would be covered under this policy. . . .

                                                                                                           2. We will not pay for loss or damage caused by or resulting from any of
                                                                                                           the following: . . . .

                                                                                                             b. Consequential Losses: Delay, loss of use or loss of market. . . .

                                                                                                           3. We will not pay for loss or damage caused by or resulting from any of
                                                                                                           the following. But if loss or damage caused by a Covered Cause of Loss
                                                                                                           results, we will pay for that resulting loss or damage. . . .

                                                                                                             b. Acts or Decisions: Acts or decisions, including the failure to act or
                                                                                                             decide, of any person, group, organization or governmental body.

                                                                                                           4. Business Income and Extra Expense Exclusions. We will not pay for:
                                                                                                           ....

                                                                                                             b. Any other consequential loss.



                                                                                                                                                5
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 13 of 29. PageID #: 164




                                                                                              (Policy, ECF No. 1-1, PageID #: 63-65.)

                                                                                                                                          ARGUMENT

                                                                                                      Owners now moves to dismiss Plaintiff’s individual claims with prejudice under Rule

                                                                                              12(b)(6) or, alternatively, to strike Plaintiff’s nationwide class allegations under Rule 12(f).

                                                                                              I.      Plaintiff’s Complaint Fails to State a Claim Under Rule 12(b)(6).

                                                                                                      To survive a motion to dismiss brought under Rule 12(b)(6), a complaint must allege

                                                                                              “sufficient factual matter, accepted as true, to ‘state a claim of relief that is plausible on its face.’”

                                                                                              Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Two “working principles” underlie the Rule’s

                                                                                              pleading requirements. Id. “First, the tenet that a court must accept as true all of the allegations
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              contained in a complaint is inapplicable to legal conclusions.” Id.; Palmer v. Harris, No. 1:18-cv-

                                                                                              225, 2018 U.S. Dist. LEXIS 197837, at *7 (N.D. Ohio Nov. 20, 2018) (Oliver, J.) (“The court is

                                                                                              not ‘bound to accept as true a legal conclusion couched as a factual allegation.’”). “Second, only

                                                                                              a complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S.

                                                                                              at 679. “Threadbare recitals of all the elements of a cause of action, supported by mere conclusory

                                                                                              statements do not suffice.” Id.; see also CBST Acquisition, LLC v. PNC Bank, N.A., No. 1:19-cv-

                                                                                              06, 2019 U.S. Dist. LEXIS 105662, at *50 (S.D. Ohio June 25, 2019).

                                                                                                      When ruling on Owners’ Motion, this Court may consider the insurance policy attached to

                                                                                              the Complaint. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)

                                                                                              (“When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and any

                                                                                              exhibits attached thereto . . .”). If the Policy terms and the Complaint’s allegations are in conflict,

                                                                                              then the terms of the Policy control. See Thomas v. Equifax Info. Servs., LLC, No. 3:19-cv-286,

                                                                                              2020 U.S. Dist. LEXIS 73344, at *12 (S.D. Ohio Apr. 27, 2020).




                                                                                                                                                  6
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 14 of 29. PageID #: 165




                                                                                                     A.      Under Ohio Law, Plaintiff Is Not Entitled to Coverage Under the Policy.

                                                                                                     When a case is before a federal court on diversity jurisdiction, the court “applies the [choice

                                                                                              of law rules] of the state in which it sits.” Jim White Agency Co. v. Nissan Motor Corp., 126 F.3d

                                                                                              832, 835 (6th Cir. 1997). Ohio’s Supreme Court has recognized that, “in insurance cases,” the

                                                                                              choice of law analysis “will often correspond with the Restatement’s view that the rights created

                                                                                              by an insurance contract should be determined by the local law of the state which the parties

                                                                                              understood was to be the principal location of the insured risk during the term of the policy,” unless

                                                                                              “some other state has a more significant relationship . . . to the transaction and the parties.” Ohayon

                                                                                              v. Safeco Ins. Co., 747 N.E.2d 206, 211 (Ohio 2001). Here, the principal location of the insured
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              risk was in Ohio (Policy Declarations, ECF No. 1-1, PageID #: 25), and no other state has a more

                                                                                              significant relationship to the transaction. Ohio law therefore applies.

                                                                                                     Under Ohio law, “‘[b]efore determining whether any exclusions apply, ‘one who seeks to

                                                                                              recover on an insurance policy generally has the burden of demonstrating coverage under the

                                                                                              policy and then proving a loss.’” Cincinnati Specialty Underwriters Ins. Co. v. Larschied, 2014-

                                                                                              Ohio-4137, at ¶ 13 (Ohio Ct. App. 2014) (quoting Chicago Title Ins. Co. v. Huntington Nat’l Bank,

                                                                                              719 N.E.2d 955 (Ohio 1999)). For the reasons explained below, Plaintiff cannot meet that initial

                                                                                              burden, so the Court need go no further. The Complaint should be dismissed with prejudice.

                                                                                                             1.      There is No Direct Physical Loss to Covered Property And Thus No
                                                                                                                     Business Income or Extra Expense Coverage.

                                                                                                     First and foremost, Plaintiff cannot meet its burden of demonstrating Business Income or

                                                                                              Extra Expense coverage because, under each coverage provision, Plaintiff is required to show that

                                                                                              it suffered “direct physical loss of or damage to property at the described premises.” (ECF No. 1-

                                                                                              1, PageID #:58, 61.) A widely-cited opinion from Ohio’s Court of Appeals forecloses any




                                                                                                                                                7
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 15 of 29. PageID #: 166




                                                                                              argument that “the presence of COVID-19 caused ‘direct physical loss of or damage to’ each

                                                                                              ‘Covered Property’ under Plaintiff’s policy[.]” (Compl. ¶ 22.)

                                                                                                      In Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio Ct. App. 2008)

                                                                                              (Stewart, J.), the plaintiffs observed “the presence of mold on both interior and exterior surfaces”

                                                                                              of their home, which “took the form of dark staining,” and required them to vacate the home. Id.

                                                                                              at 1134. The insurance policy—similar to Plaintiff’s here—covered “direct loss to property ‘only

                                                                                              if that loss is a physical loss to property.’” Id. at 1143. Thus, the Court was faced with whether

                                                                                              the presence of mold qualified as a direct, physical loss. It held that it did not, because a “physical”

                                                                                              injury to property under Ohio law “mean[s] a harm to the property that adversely affects the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              structural integrity of the [property].” Id. Although the mold caused dark staining on the siding

                                                                                              of the home, “the staining did not rise to the level of ‘physical injury’ to the siding, because it was

                                                                                              only temporary and did not affect the structure of the wood.” Id. at 1144 (emphasis added). The

                                                                                              mold could be cleaned off, and the siding had not been “structurally altered such that it would need

                                                                                              to be replaced.” Id. In short, the “presence of mold did not alter or otherwise affect the structural

                                                                                              integrity of the siding,” and “[a]bsent any specific alteration of the siding, the [plaintiffs] failed to

                                                                                              show that their house suffered any direct physical injury.” Id. at 1144-45. In so holding, the court

                                                                                              also relied on a leading insurance law treatise, which states, “[t]he requirement that the loss be

                                                                                              ‘physical,’ given the ordinary definition of that term, is widely held to exclude alleged losses that

                                                                                              are intangible or incorporeal, and, thereby, to preclude any claim against the property insurer when

                                                                                              the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

                                                                                              demonstrable, physical alteration of the property.” Id. at 1143 (quoting 10A COUCH            ON INS.   §

                                                                                              148:46 (3d ed. 1998)).




                                                                                                                                                 8
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 16 of 29. PageID #: 167




                                                                                                     Mastellone therefore makes a few things clear: to obtain coverage under a policy requiring

                                                                                              “direct physical loss” under Ohio law, the damage must physically affect the structural integrity

                                                                                              of covered property, and it must permanently affect the structural integrity of covered property.

                                                                                              Temporary damage that does not affect the property’s structural integrity, and that can be remedied

                                                                                              (by cleaning or otherwise) is not enough. See id.; see also Universal Image Prods. v. Fed. Ins.

                                                                                              Co., 475 F. App’x 569, 573-74 (6th Cir. 2012) (surveying how courts have defined a “direct

                                                                                              physical loss” and placing Mastellone in the category of cases that require “tangible, physical

                                                                                              losses” rather than mere “economic losses”).

                                                                                                     The factual allegations in Plaintiff’s Complaint do not meet this standard.6 The Complaint
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              is devoid of any allegation that the “structural integrity” of Plaintiff’s building or of the “wedding

                                                                                              dresses, tuxedos, and other formal wear” inside Plaintiff’s building have been affected due to the

                                                                                              presence of COVID-19. And it is devoid of any allegations that the presence of COVID-19 cannot

                                                                                              be remediated.7 Rather than assert specific factual allegations that its building or property suffered

                                                                                              actual and tangible structural damage, Plaintiff’s Complaint instead contains only “threadbare

                                                                                              recitals of all the elements” of a claim for coverage, “supported by mere conclusory statements.”

                                                                                              6
                                                                                                Notably, other Ohio bridal shops have alleged just the opposite. In a separate case filed in the
                                                                                              Southern District of Ohio, a bridal shop sued the Director of the Ohio Department of Health,
                                                                                              alleging that the Director’s order requiring closure of the shop was unconstitutional, while
                                                                                              implicitly acknowledging that Ohio bridal shops could operate safely absent state orders. See
                                                                                              Hartman v. Acton, Case No. 2:20-cv-01952-ALM (S.D. Ohio) (Compl., ECF No. 1.) There, the
                                                                                              court denied a motion for temporary restraining order (ECF No. 7), and the State’s motion to
                                                                                              dismiss for lack of jurisdiction (ECF No. 18) is currently pending.
                                                                                              7
                                                                                               And for good reason. As the Centers for Disease Control and Prevention (“CDC”) has recognized,
                                                                                              COVID-19 can be “killed if you use the right products. EPA has compiled a list of disinfectant
                                                                                              products that can be used against COVID-19, including ready-to-use sprays, concentrates, and
                                                                                              wipes.” See CDC Reopening Guidance for Cleaning and Disinfecting (4/28/2020), Ex. 2.) This
                                                                                              Court may take judicial notice of information published on the CDC’s website or websites of other
                                                                                              government agencies. See, e.g., Black v. Columbus Pub. Sch., No. 2:96-CV-326, 2007 U.S. Dist.
                                                                                              LEXIS 68672, at *12 (S.D. Ohio Sept. 17, 2007) (taking judicial notice of information published
                                                                                              on CDC’s website).

                                                                                                                                                9
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 17 of 29. PageID #: 168




                                                                                              Iqbal, 556 U.S. at 678. Without any factual detail whatsoever explaining how its property was

                                                                                              altered and damaged by COVID-19, Plaintiff simply alleges that “[t]he presence of COVID-19

                                                                                              caused ‘direct physical loss of or damage to’” its Covered Property. (Compl. ¶ 22.) These

                                                                                              conclusory allegations “do not suffice.” Iqbal, 556 U.S. at 678; Palmer, 2018 U.S. Dist. LEXIS

                                                                                              197837, at *7 (Oliver, J.) (“The court is not ‘bound to accept as true a legal conclusion couched as

                                                                                              a factual allegation.’”). Plaintiff’s Complaint should therefore be dismissed with prejudice.

                                                                                                             2.      Plaintiff Has Not Adequately Alleged a “Suspension” of Business.

                                                                                                     Next, and also dispositive, is that even if Plaintiff had adequately pleaded that its building

                                                                                              or property was physically damaged, the Policy’s Business Income and Extra Expense coverages
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              only compensate for damages stemming from a “suspension” of “operations.” (ECF No. 1-1,

                                                                                              PageID #: 61.) “Courts interpreting the term ‘necessary suspension’ in an insurance policy have

                                                                                              overwhelmingly held that the term requires a complete cessation, even if temporary, as opposed

                                                                                              to a mere slowing down of business before coverage is triggered.” Hastings Mut. Ins. Co. v.

                                                                                              Mengel Dairy Farms, Inc., No. 5:19-cv-1728, 2020 U.S. Dist. LEXIS 9007, at *15-16, 18 (N.D.

                                                                                              Ohio May 19, 2020) (Pearson, J.) (collecting cases and rejecting claim for coverage because the

                                                                                              plaintiff “has not provided evidence suggesting it entirely stopped its operations”).

                                                                                                     Here, while Plaintiff makes a conclusory allegation that “[t]he presence of COVID-19 . . .

                                                                                              caus[ed] a necessary suspension of operations during a period of restoration”—again simply

                                                                                              parroting the Policy’s language—Plaintiff does not allege that COVID-19 caused a “complete

                                                                                              cessation” of its business, or that it was unable to carry on in other ways (such as through online

                                                                                              sales). Because Plaintiff has not alleged it suffered the damages required to invoke Business

                                                                                              Income or Extra Expense coverage, its Complaint should be dismissed for this reason, too.




                                                                                                                                              10
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 18 of 29. PageID #: 169




                                                                                                             3.      The Lack of a Virus Exclusion Has No Bearing On Whether Plaintiff is
                                                                                                                     Entitled to Coverage.

                                                                                                     Finally, although Plaintiff implies that coverage exists because Owners’ policy “does not

                                                                                              include, and is not subject to, any exclusion for losses caused by viruses or communicable

                                                                                              diseases” (Compl. ¶¶ 5-6, 18), that is not the case for two reasons.

                                                                                                     First, the Policy’s Exclusions do not come into play unless Plaintiff meets its initial burden

                                                                                              of proving coverage. Cincinnati Specialty, 2014-Ohio-4137 at ¶ 13 (Ohio Ct. App. 2014) (“Before

                                                                                              determining whether any exclusions apply, ‘one who seeks to recover on an insurance policy

                                                                                              generally has the burden of demonstrating coverage under the policy and then proving a loss.’”).

                                                                                              In other words, the presence or absence of an exclusion is irrelevant to whether Plaintiff has alleged
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              that it suffered “direct physical loss” that would entitle it to coverage in the first place. See

                                                                                              generally id.; see specifically Ward Gen. Ins. Servs., Inc. v. Employers Fire Ins. Co., 114 Cal. App.

                                                                                              4th 548, 555 (2003) (finding no direct physical loss and stating that it was therefore “unnecessary

                                                                                              to analyze the various exclusions and their application to this case”).

                                                                                                     Second, Plaintiff’s sole support for its proposition that, even in the absence of structural

                                                                                              harm to property, the “presence of virus or disease can constitute physical damage to property” is

                                                                                              an incomplete and inaccurate excerpt of the Insurance Service Office’s (“ISO”) Circular statement

                                                                                              to state insurance regulators from 2006. (Compl. ¶ 18.) Plaintiff’s Complaint quotes only a short

                                                                                              and out-of-context excerpt of the Circular Statement’s Introduction, however. When read in more

                                                                                              detail, the ISO Circular plainly offered a virus exclusion because:

                                                                                                         While property policies have not been a source of recovery for losses
                                                                                                         involving contamination by disease-causing agents, the specter of
                                                                                                         pandemic or hitherto unorthodox transmission of infectious material
                                                                                                         raises the concern that insurers employing such policies may face claims
                                                                                                         in which there are efforts to expand coverage and to create sources of
                                                                                                         recovery for such losses, contrary to policy intent.



                                                                                                                                               11
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 19 of 29. PageID #: 170




                                                                                                          In light of these concerns, we are presenting an exclusion relating to
                                                                                                          contamination by disease-causing viruses or bacteria or other disease-causing
                                                                                                          microorganisms.

                                                                                              (See Ex. 3 (emphasis added).) 8 In other words, the ISO Circular justified creating a virus exclusion

                                                                                              not because viruses were previously intended to be covered, but instead out of concern that

                                                                                              insureds may improperly try to “expand coverage . . . contrary to policy intent.” (Id.) Plaintiff

                                                                                              now attempts to do just that, and to “expand coverage” to an area that the Insurance Service Office

                                                                                              has acknowledged would be “contrary to policy intent.” This attempt should be rejected.

                                                                                                     B.       Allowing Plaintiff to Amend Its Complaint Would be Futile Because the
                                                                                                              Policy’s Exclusions Would Bar Coverage Anyway.

                                                                                                     Because Plaintiff has not alleged facts entitling it to coverage, that should be the end of the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              matter. Owners notes, however, that any attempt to amend the Complaint and allege facts entitling

                                                                                              Plaintiff to coverage would be futile, because the Policy’s exclusions would bar coverage anyway.

                                                                                              See, e.g., State Farm Ins. Co. v. Peda, 2005-Ohio-3405, ¶ 30 (Ohio Ct. App. 2005) (“The

                                                                                              interpretation of a contract term, such as an exclusion clause is . . . a question of law reserved for

                                                                                              the court.”) (citation omitted) (ellipses added in State Farm). As shown by the lawsuit in the

                                                                                              Southern District of Ohio, where a bridal shop sued the State to allow it to open, Plaintiff’s business

                                                                                              was forced to close not because of damage to its property, but rather because of State orders

                                                                                              requiring such closure. See Hartman v. Acton, Case No. 2:20-cv-01952-ALM (S.D. Ohio)

                                                                                              (Compl., ECF No. 1.) At all times that Plaintiff’s business was allegedly “suspended” from

                                                                                              operating, Plaintiff was in fact prohibited from operating under state law. Any damages incurred

                                                                                              are merely consequential losses arising out of the State orders and, therefore, are excluded from



                                                                                              8
                                                                                                This Court may consider “exhibits attached to defendant’s motion to dismiss so long as they are
                                                                                              referred to in the Complaint and are central to the claims contained therein.” See Bassett, 528 F.3d
                                                                                              at 430.

                                                                                                                                                12
                                                                                                    Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 20 of 29. PageID #: 171




                                                                                              coverage. (See Exclusions, ECF No. 1-1, PageID #: 63-65 (excluding: coverage based on “[t]he

                                                                                              enforcement of any ordinance or law . . . regulation the . . . use . . . of any property”; coverage

                                                                                              based on the “[s]eizure or destruction of any property by order of governmental action”; coverage

                                                                                              based on “[a]cts or decisions . . . of any person, group, organization or governmental body”; and

                                                                                              “[a]ny other consequential loss”).)

                                                                                              II.     Even If Plaintiff’s Claim Survives on an Individual Basis, the Nationwide Class
                                                                                                      Allegations Should be Stricken.

                                                                                                      If this Court dismisses the claims brought on an individual basis, then the class allegations

                                                                                              must be dismissed as well. O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (“[I]f none of the named

                                                                                              plaintiffs purporting to represent a class establishes the requisite of a case or controversy with the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              defendants, none may seek relief on behalf of himself or any other member of the class.”). But

                                                                                              even if this Court allows Plaintiff’s individual claims to proceed, the nationwide class claims

                                                                                              should still be stricken at the outset under Federal Rule of Civil Procedure 12(f) and Local Rule

                                                                                              23.1(c), which provides that “[a]s soon as practicable after the motion papers for and against class

                                                                                              action determination have been submitted, the Court shall enter an order determining whether the

                                                                                              action shall be so maintained. Nothing in this Rule shall preclude any party from moving to strike

                                                                                              the class allegations.”

                                                                                                      A.     Legal Framework.

                                                                                                             1.         Rule 23’s Class Certification Standards.

                                                                                                      “Rule 23 does not set forth a mere pleading standard. A party seeking class certification

                                                                                              must affirmatively demonstrate his compliance with the Rule.” Wal-Mart v. Dukes, 564 U.S. 338,

                                                                                              351 (2011); Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (2012) (“The party seeking

                                                                                              class certification has the burden[.]”). Before finding that a plaintiff has satisfied this standard,

                                                                                              courts must conduct a “rigorous analysis.” Gooch v. Life Invs. Ins. Co. of Am., 672 F.3d 402, 417

                                                                                                                                                13
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 21 of 29. PageID #: 172




                                                                                              (6th Cir. 2012). Viewed through that lens, Plaintiff “must satisfy two sets of requirements.”

                                                                                              Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 945 (6th Cir. 2011). First, “[t]o merit

                                                                                              certification, a putative class must satisfy the four requirements of Rule 23(a)—numerosity,

                                                                                              commonality, typicality, and adequate representation.” Sandusky Wellness Ctr., LLC v. ASD

                                                                                              Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th Cir. 2017).             “[A]ctual, not presumed,

                                                                                              conformance with Rule 23(a) remains . . . indispensable.” Gooch, 672 F.3d at 417 (citation

                                                                                              omitted). Second, the putative class must “fit within one of the three types of classes listed in Rule

                                                                                              23(b).” Sandusky, 863 F.3d at 466.

                                                                                                             2.      Rule 12(f)’s Motion to Strike Standards.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     Owners moves to strike Plaintiff’s nationwide class allegations at the outset “to avoid the

                                                                                              expenditure of time and money that must arise from litigating spurious issues by dispensing with

                                                                                              those issues prior to trial.” Kennedy v. Cleveland, 797 F.2d 297, 305 (6th Cir. 1986) (describing

                                                                                              motion to strike standards). The Sixth Circuit, and district courts following the Sixth Circuit’s

                                                                                              lead, have made clear that when discovery cannot cure the central defect in the class claims, courts

                                                                                              may resolve a class certification question on a defendant’s motion to strike class allegations even

                                                                                              if the plaintiff has not yet moved to certify the class. See, e.g., Pilgrim, 660 F.3d at 949; Glazer v.

                                                                                              Reimer Law Co., No. 1:09-cv-1262, 2019 U.S. Dist. LEXIS 25151, at *10 (N.D. Ohio Feb. 15,

                                                                                              2019) (Boyko, J.) (granting Rule 12(f) motion to strike); Progressive Health & Rehab Corp v.

                                                                                              Quinn Med., Inc., 323 F.R.D. 242, 248 (S.D. Ohio 2017); Oom v. The Michaels Cos., No. 1:16-

                                                                                              cv-257, 2017 U.S. Dist. LEXIS 112113, at *6 (W.D. Mich. July 19, 2017); World, L.L.C. v. Atlas

                                                                                              Choice Corp., No. 1:15cv24, 2015 U.S. Dist. LEXIS 65215, at *5-7 (N.D. Ohio May 18, 2015)

                                                                                              (Gaughan, C.J.); Loreto v. The Procter & Gamble Co., No. 1:09-cv-815, 2013 U.S. Dist. LEXIS

                                                                                              162752 (S.D. Ohio Nov. 15, 2013); Rehberger v. Honeywell Int’l, Inc., No. 3:11-0085, 2011 U.S.



                                                                                                                                                14
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 22 of 29. PageID #: 173




                                                                                              Dist. LEXIS 19616, at *27 (M.D. Tenn. Feb. 28, 2011); Boyer v. Diversified Consultants, Inc.,

                                                                                              306 F.R.D. 536, 538 (E.D. Mich. 2015).9

                                                                                                     “When a party files a motion to strike class allegations, the plaintiff bears the burden of

                                                                                              proving that Rule 23 has been satisfied.” Progressive Health, 323 F.R.D. at 245. In assessing

                                                                                              whether that burden has been met, the Court must determine if the complaint “contain[s] factual

                                                                                              allegations enough to raise a right to class certification above the speculative level on the

                                                                                              assumption that all the allegations in the complaint are true.” Oom, 2017 U.S. Dist. LEXIS

                                                                                              112113, at *7 (cleaned up). That the “defendant may freely move for resolution of the class-

                                                                                              certification question whenever it wishes does not free the district court from the duty of engaging
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              in a ‘rigorous analysis’” of whether class certification is appropriate. Pilgrim, 660 F.3d at 949.

                                                                                                     B.      Plaintiff’s Class Definition Would Require This Court to Engage in a Claim-
                                                                                                             by-Claim Review, Examining the Terms of Each Policy, the Differing
                                                                                                             Interpretations of The Differing Terms Under Each State’s Law, the Effect of
                                                                                                             the Various Governmental Orders Under Each State’s Law That May Apply,
                                                                                                             and the Damages Alleged by Each Policyholder.

                                                                                                     A “rigorous analysis” of Plaintiff’s nationwide class allegations shows that Plaintiff cannot

                                                                                              meet—and will not be able to meet—Rule 23’s requirements. Plaintiff seeks certification of a

                                                                                              nationwide class of individuals who have purchased different insurance policies with different

                                                                                              terms, and whose claims will be governed by different state’s laws. (See Compl. ¶ 28.) Were this

                                                                                              Court to certify the class proposed by Plaintiff, the Court would have to examine in detail the terms

                                                                                              and exclusions of each policy (which differ in many instances), how each different state has

                                                                                              interpreted the terms and exclusions of each policy (which differs in many instances), and whether

                                                                                              the underlying facts alleged by each putative class member entitled that class member to relief



                                                                                              9
                                                                                                In making this motion to strike, Defendant does not waive its right to challenge class certification
                                                                                              on the merits if the Complaint is not dismissed and the class allegations are not struck at the outset.

                                                                                                                                                15
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 23 of 29. PageID #: 174




                                                                                              (which will differ in many instances). These “fact-driven individualized inquir[ies] into each

                                                                                              putative class member’s” insurance policy, analyzed under each state’s different interpretation of

                                                                                              that policy, “obviously run[] contrary to the class action purpose of utilizing common evidence to

                                                                                              efficiently adjudicate disputes.” See Gawry v. Countrywide Home Loans, Inc., 640 F. Supp. 2d

                                                                                              942, 954 (N.D. Ohio 2009) (Polster, J.) Plaintiff’s nationwide class allegations should be stricken.

                                                                                                             1.      The Policies’ Varying Terms Present Individualized Issues.

                                                                                                     In analyzing these claims, this Court would first have to look to the terms of every class

                                                                                              member’s insurance policy, as Owners uses different policy forms that provide different coverages

                                                                                              and exclusions, depending on a variety of factors including competitive needs, the regulatory
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              jurisdiction in which it is operating, and the industry in which the insured is operating.

                                                                                                     As just one example, Plaintiff’s policy form does not include coverage for a government

                                                                                              shutdown, nor does it include “Civil Authority” coverage. Other policy forms issued by Owners

                                                                                              do contain such coverage, however, calling into question whether Plaintiff would be an adequate

                                                                                              class representative for putative class members who purchased that coverage. Moreover, for those

                                                                                              policies affording such coverage, each individual plaintiff will be required to show that it was

                                                                                              operating in a jurisdiction where an order was issued requiring it to stop operating.

                                                                                                     At least seven states never issued an order requiring businesses to shut down.10 And in

                                                                                              those states that did require businesses to shut down, the implemented orders contain different

                                                                                              requirements that will raise numerous individual questions, such as (1) was the plaintiff deemed

                                                                                              an “essential business” and therefore permitted to keep operating (a grocery store, a restaurant,

                                                                                              and a bridal store are treated differently under each jurisdiction’s orders), (2) even if the business



                                                                                              10
                                                                                                 Iowa, Nebraska, North Dakota, South Dakota, Utah, Wyoming and Arkansas never issued stay-
                                                                                              at-home orders.

                                                                                                                                               16
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 24 of 29. PageID #: 175




                                                                                              was not designated as “essential,” did the state or local jurisdiction permit the business to stay

                                                                                              partially open (such as restaurants which were permitted to sell carry out food or do drive-through

                                                                                              service), (3) what date(s) was a particular plaintiff subject to a closure order(s) and what did it do

                                                                                              in response (some localities have refused to enforce stay-at-home and closure orders and filed

                                                                                              lawsuits to avoid the orders), and (4) why did the plaintiff stop doing business–because the

                                                                                              government required it, or because, for example, the business is dependent on the tourism industry

                                                                                              and suffered because people stopped travelling when news of COVID-19 became public?

                                                                                              Resolution of each of these individual issues will be necessary before a plaintiff can attempt to

                                                                                              pursue litigation based on a theory of governmental orders triggering coverage.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                      As this one example shows, the many varying terms of the many different insurance

                                                                                              policies alone will prevent this case from being resolved “in one stroke” on a class basis. See

                                                                                              Dukes, 564 U.S. at 350 (addressing commonality requirement and explaining that the common

                                                                                              issue “must be of such a nature that it is capable of classwide resolution—which means that

                                                                                              determination of its truth or falsity will resolve an issue that is central to the validity of each of the

                                                                                              claims in one stroke.”).

                                                                                                              2.      Varying State Law Interpretations of Threshold Coverage Issues, Such as
                                                                                                                      What Qualifies as a “Direct Physical Loss,” Present Individualized Issues.

                                                                                                      Even for those subgroups of policies that contain identical terms, individualized issues will

                                                                                              still predominate. That is because, following the adoption of the McCarran-Ferguson Act, 15

                                                                                              U.S.C. § 1012(b), the business of insurance has been uniquely regulated at the state level. See,

                                                                                              e.g., Uniroyal, Inc. v. Home Ins. Co., 707 F. Supp. 1368, 1372 (E.D.N.Y. 1988). Because each

                                                                                              state’s insurance law is different, and may lead to different coverage outcomes for different class

                                                                                              members, certification of a nationwide class in this case would require an examination of the law

                                                                                              of every state that Owners issues insurance policies in.

                                                                                                                                                 17
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 25 of 29. PageID #: 176




                                                                                                     For those policies like Plaintiff’s that require “direct physical loss” to obtain coverage, the

                                                                                              putative class members would first have to show that the presence of COVID-19, by itself, can

                                                                                              qualify as a “direct physical loss.” As touched on above, some states (like Ohio) require a tangible

                                                                                              loss to the property which causes the loss. See e.g., Universal Image Prods, Inc. v. Chubb Corp.,

                                                                                              703 F. Supp. 2d 705, 709 (E.D. Mich. 2010), aff’d 475 F. App’x 569 (6th Cir. 2012); Florists Mut.

                                                                                              Ins. Co. v. Ludy Greenhouse Manufacturing Corp., 521 F. Supp. 2d 661 (S.D. Ohio 2007) (must

                                                                                              be a tangible loss to the property). Other states, however, interpret the requirement more broadly

                                                                                              and include things like gas smells as causing physical damage or loss in some circumstances. See

                                                                                              e.g., Mellin v. Northern Security Ins. Co., 167 N.H. 554 (2015). Still other states, such as Nebraska,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Arkansas, and South Dakota, have not yet interpreted the terms, so this Court would be tasked with

                                                                                              determining how that State’s Supreme Court would rule.

                                                                                                             3.      Varying State Law Interpretations of Each of the Policies’ Many Exclusions
                                                                                                                     Will Present a Multitude of Individualized Issues.

                                                                                                     If Plaintiff and the putative class members can jump those first hurdles and show that

                                                                                              coverage exists, this Court would then have to examine the varying exclusions set forth in each

                                                                                              individual policy, and the interpretations of those various exclusions under each State’s laws.

                                                                                              These, too, have been interpreted differently on a state-by-state basis. For example, states interpret

                                                                                              the pollution exclusion differently. Cf. Watson v. Travelers Indem. Co., 2005 Mich. App. LEXIS

                                                                                              917 (Mich. Ct. App. April 12, 2005) (claim for bodily injury resulting from inhalation of fumes

                                                                                              barred by absolute pollution exclusion); and American States Ins. Co. v. Koloms, 687 N.E.2d 72

                                                                                              (1997) (exclusion is ambiguous). And some states consider the reasonable expectations of the

                                                                                              insured under some circumstances when interpreting an insurance policy. See e.g., Bituminous

                                                                                              Cas. Corp. v. Sand Livestock Sys., 728 N.W.2d 216 (Iowa 2007). Other states reject the doctrine

                                                                                              completely. See e.g., Wilkie v. Auto-Owners Ins. Co., 664 N.W.2d 776 (Mich. 2003).

                                                                                                                                               18
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 26 of 29. PageID #: 177




                                                                                                             4.      Varying Fact Issues Necessary to Invoke Coverage Will Require a Claim-
                                                                                                                     by-Claim Review.

                                                                                                     And if Plaintiff and the putative class members can get that far—showing that their state’s

                                                                                              law allows for coverage under their individual policy due to the mere “presence of COVID-19,”

                                                                                              and that none of the exclusions in their individual policy apply—then they would still each have

                                                                                              to show that the presence of COVID-19 was, in fact, on their property to obtain coverage. This

                                                                                              will again require individualized issues, and in all likelihood expert testimony.

                                                                                                     C.      These Individualized Issues Preclude Class Certification.

                                                                                                     When these individualized issues are present, striking class allegations at the outset is

                                                                                              appropriate. In Pilgrim, for example, the Sixth Circuit affirmed the district court’s striking of
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              nationwide class allegations mainly because the court “would have to analyze each class member’s

                                                                                              claim under the law of his or her home State,” and “such a task . . . would make this case

                                                                                              unmanageable as a class action and would dwarf any common issues of fact implicated by the

                                                                                              lawsuit.” 660 F.3d at 945; see also id. at 947 (“[I]n view of plaintiffs’ appropriate concession that

                                                                                              the consumer-protection laws of the affected States vary in material ways, no common legal issues

                                                                                              favor a class-action approach to resolving this dispute.”).

                                                                                                     This is a common outcome when plaintiffs seek certification of nationwide class actions in

                                                                                              insurance coverage cases. Recognizing that policy forms vary from state to state, as do contract

                                                                                              interpretation rules applied by the various states, courts have, on several occasions, granted

                                                                                              motions to strike class allegations that would require courts to interpret different insurance policies

                                                                                              that arise under different states’ laws. See, e.g., Lawson v. Life of the S. Ins. Co., 286 F.R.D. 689,

                                                                                              697, 699 (M.D. Ga. 2012) (granting motion to strike class allegations due to variance in “the

                                                                                              individual insurance contracts” and because the court would have to “analyze applicable statutory

                                                                                              schemes and/or common law principles from the fifty states to determine the breach of contract

                                                                                                                                                19
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 27 of 29. PageID #: 178




                                                                                              claims raised in this purported nationwide class action . . . The Court’s review of applicable bodies

                                                                                              of state law on credit insurance law reveal that substantial, material differences exist”); Am. W.

                                                                                              Door & Trim v. Arch Speciality Ins. Co., No. 15-00153 BRO, 2015 U.S. Dist. LEXIS 34589, at

                                                                                              *24-26 (C.D. Cal. Mar. 18, 2015) (granting motion to strike class allegations in nationwide

                                                                                              insurance action due to the many individualized issues that would arise).

                                                                                                     This Court should come to the same determination. To satisfy Rule 23’s standards, the

                                                                                              Supreme Court has made clear that the common issue facing the proposed class must be capable

                                                                                              of resolution “in one stroke.” Dukes, 564 U.S. at 350. Because this case requires “different

                                                                                              strokes” of state law, and individualized factual issues that predominate, maintenance of a class
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              action would be unmanageable.

                                                                                                                                        CONCLUSION

                                                                                                     For the reasons stated above, Owners respectfully requests that this Court dismiss

                                                                                              Plaintiff’s individual claims with prejudice and enter judgment in Owners’ favor or, alternatively,

                                                                                              strike Plaintiff’s nationwide class allegations.

                                                                                              Dated: June 23, 2020
                                                                                                                                           By: /s/ Lori McAllister
                                                                                                                                               Lori McAllister (MI Bar No. P39501)
                                                                                                                                               Theodore W. Seitz (MI Bar No. P60320)
                                                                                                                                               Kyle M. Asher (0098459)
                                                                                                                                               DYKEMA GOSSETT PLLC
                                                                                                                                               Capitol View, 201 Townsend Street, Suite 900
                                                                                                                                               Lansing, Michigan 48933
                                                                                                                                               (517) 374-9150
                                                                                                                                               lmcallister@dykema.com

                                                                                                                                                 Attorneys for Owners Insurance Co.




                                                                                                                                                 20
                                                                                                   Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 28 of 29. PageID #: 179




                                                                                                           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(f)

                                                                                                     I, Lori McAllister, certify that this document adheres to the page limitations set forth in

                                                                                              Local Rule 7.1(f). Although this Court has not yet designated a track for this case, for the reasons

                                                                                              explained in Owners’ Notice Identifying Complex Litigation, which is being contemporaneously

                                                                                              filed with this Motion, Owners believes this case should be set on the track for Complex Litigation.

                                                                                              Regardless, Owners’ Memorandum in Support of its Motion is less than 20 pages, and therefore

                                                                                              complies with the page limitation requirements for either Standard or Complex cases.

                                                                                                                                                   /s/ Lori McAllister
                                                                                                                                                   Lori McAllister (MI Bar No. P39501)
                                                                                                                                                   DYKEMA GOSSETT PLLC
                                                                                                                                                   201 Townsend Street, Suite 900
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                   Lansing, MI 48933
                                                                                                                                                   lmcallister@dykema.com
                                                                                                                                                   (517) 374-9150
                                                                                                                                                   Attorney for Owners Insurance Company




                                                                                                                                              21
                                                                                                    Case: 1:20-cv-00833-SO Doc #: 5-1 Filed: 06/23/20 29 of 29. PageID #: 180




                                                                                                                                CERTIFICATE OF SERVICE

                                                                                                       I hereby certify that on June 23, 2020, my assistant caused the foregoing to be electronically

                                                                                              with the Clerk of the Court using the electronic filing system, which will send notification of such

                                                                                              filing to all counsel of record at their respective addresses as disclosed on the pleadings.

                                                                                                                                                      /s/ Lori McAllister
                                                                                                                                                      Lori McAllister (MI Bar No. P39501)
                                                                                                                                                      DYKEMA GOSSETT PLLC
                                                                                                                                                      201 Townsend Street, Suite 900
                                                                                                                                                      Lansing, MI 48933
                                                                                                                                                      lmcallister@dykema.com
                                                                                                                                                      (517) 374-9150
                                                                                                                                                      Attorney for Owners Insurance Company
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              076799.000122 4829-9660-0000.5




                                                                                                                                                22
